Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    August 25, 2015

The Court of Appeals hereby passes the following order:

A15A1266. HAYNES v. THE STATE.

      This case was docketed with this court on March 5, 2015. Appellant failed to
file a brief and enumeration of errors within twenty (20) days of the docketing of the
appeal as required by the rules of this court. Appellant’s brief and enumeration of
errors was due to be filed no later than March 25, 2015. As of this date, appellant has
not filed a brief or enumeration of errors.
      Accordingly, the appeal is hereby DISMISSED. Further, as required by Reese
v. State, 216 Ga. App. 773, 774 (456 SE2d 271) (1995), the Clerk of this Court is
directed to send a copy of this order directly to Mr. Haynes. Mr. Haynes’ counsel,
Leonard Farkas, shall also receive a copy of this order, and counsel is directed to
forward an additional copy of this order to Mr. Haynes.
      Leonard Farkas shall bear the primary responsibility of informing Mr. Haynes
of the disposition of this appeal and his options as a result. But in light of Mr. Farkas’
failure to adequate prosecute Mr. Haynes’ appeal, in accordance with Reese, supra,
the following is included for Mr. Haynes’ information:
      Mr. Haynes, your appeal has been DISMISSED because your attorney
failed to file a brief and enumeration of errors. If you have decided you do not
want to appeal, you need not do anything more. However, if you do still want to
appeal, you may have a right to an OUT-OF-TIME APPEAL – but YOU MUST
TAKE ACTION to exercise that right by moving for an out-of-time appeal in the
trial court. If your motion for an out-of-time appeal is granted, the trial court
should appoint another attorney for you if you want one and cannot pay for one.
If your motion for out-of-time appeal is denied, you may appeal that denial to
this court within thirty (30) days of the trial court’s decision.

                                      Court of Appeals of the State of Georgia
                                                                           08/25/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.